DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to filing by applicant on 06/26/2019.
Claims 1 - 9 were cancelled by Applicant.
Original claims 10 - 20 remain to be examined in this application.
Claims 10 - 20 are currently pending and have been examined.
This action is made non-final. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied however with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15078322, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Its disclosure is fundamentally different than the instantly analyzed claims, and the claims in this application are otherwise not supported by the disclosure of 15078322.  Accordingly, claims 10 - 20 herein are not entitled to the priority benefit of the prior application.  
Application 15078322, which this Application claims to be a division of (see also the ADS filed of record herein making the exact same priority claim) does not concern the same subject matter as this application, and it appears that its Disclosure does not otherwise suffice to confer its earlier priority upon the instantly claimed divisional application.
It is possible that application 15078332 is the one that Applicant meant to be referred to herein priority-wise. 
If this issue is not addressed and/or clarified by Applicant in the next Applicant filing, then examiner may well apply art using only the filed priority date of this particular application, and may ultimately finally reject the next office action consistent with the above.
In the spirit of compact prosecution however, the instant claims are still analyzed using the alleged priority date of 03/23/2016 (pertaining to Application 15078322), rather than the filing date of this application, which was 06/26/2019.    

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 - 16  are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 10 is directed to a method (process) and independent claim 17 is directed to a system (machine), both of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 10 (and claim 17 as above) recites:
receiving a first transfer request; identifying a first account of a user;  a value to transfer from the first account, and an identifier of a second account maintained by another entity to which the value is to be transferred; debiting the value from the first account; crediting the value to a settlement account; generating a second transfer request including data representative of the user, the value, and the identifier of the second account maintained by the another entity; and transmitting the second transfer request an intermediary.  
Several dependent claims further refine the abstract idea of claim 10 (17):
(receiving a response via the network from the transfer processing intermediary indicating success or failure in processing the second transfer request (claim 11); rolling back the processing of the first transfer request including rolling back the debiting from the first account and the crediting of the settlement account when the response from the transfer processing intermediary indicates failure in processing the second transfer request; and committing the processing of the first transfer request including committing the debiting from the first account and the crediting of the settlement account when the response from the transfer processing intermediary indicates success in processing the second transfer request. (claim 12); writing and storing, on a data storage device, a log including data representative the received first transfer request, the crediting of the first account, the debiting of the settlement account, the generating and transmitting of the second transfer request, and the response received from the transfer processing intermediary indicating success or failure in processing of the second transfer request, and the rolling back or committing of the processing of the first transfer request.  (claim 13); wherein the settlement account is an account within which a cumulative value is maintained to settle value transfers from an entity for which the method is performed to the another entity to which the value is to be transferred.  (claim 14); wherein the value included in the first transfer request includes a currency identifier and a currency amount. (claim 15);   wherein the value included in the first transfer request is non-monetary (claim 16);  the data processing activities further comprising: generating and transmitting, via the at least one network interface device to the transfer intermediary, a confirmation that the received transfer request has been processed upon successfully crediting the account of the account identifier with the value and debiting the settlement account; and when the transfer request has not been processed successfully, rolling back any completed crediting and debiting and generating and transmitting, via the at least one network interface device to the transfer intermediary, a failure to process notification. (claim 18); wherein the received transfer request further includes a data item identifying at least one of an originating sender that initiated the transfer request and an account identifier of an account of the originating sender maintained by the entity from which the value to be transferred is to be received. (claim 19);  writing and storing, to the at least one memory device, a log including data representative the received transfer request, the crediting of the account of the account identifier with the value, the debiting of the settlement account of the entity of the entity identifier in the amount of the value, the at least one of the originating sender that initiated the transfer request and the account identifier of the account of the originating sender maintained by the entity from which the value to be transferred is to be received, and either the transmitted confirmation or transmitted failure to process notification. (claim 20).
  The claim(s) thus recite the abstract idea of:
Transferring value from A to B.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea. The network interface device(s), processor, memory device  additional limitations of the independent claims  are simply being applied as tools as against the abstract idea. (this actually refers to independent system claim 17, noting that independent method claim 10, and all claims dependent thereon, have no structure claimed). The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (including data storage device, network interface device), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 10 - 20  are not patent-eligible pursuant to 35 USC 101.  
 
Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 10 - 20 are rejected under 35 USC 102 (a)(1) as being anticipated by Tumminaro (WO2009114876A2), which has priority to 09/17/2009, noting that the priority claimed herein is 03/23/2016). See above note as to the likely error in the claim of priority.  A copy of Tumminaro (WO2009114876A2) is attached hereto.

Regarding claims 1, 17 
Tumminaro discloses:
A system comprising: at least one network interface device; at least one processor; at least one memory device; and instructions stored in the at least one memory device that are executable by the at least one processor to perform data processing activities comprising: ("Within the enclosure, the may be familiar computer components such as a processor, memory, mass storage devices, and the like. There may be a single processor or multiple processors. The processor may be a multiple core processor.", [152]) and (" As a further example, code of the invention may be transmitted via wires, radio waves, or through a network such as the Internet.", [0156]);
receiving, via the at least one network interface device from a transfer intermediary, a transfer request including data identifying a value to be transferred, an account identifier, and an entity identifier of an entity from which the value to be transferred is to be received; ("As discussed in Appendix A, when the sender 100 sends a payment, the system of the present invention communicates to the recipient and also performs various accounting tasks, including, for example, one or more of verifying the availability of funds, debiting the sender's account or placing on hold an appropriate amount of funds in that account, transferring funds to a pooled account, transferring funds to a suspense account, and crediting the recipient's account, if known.", [0025]) and ("For the present disclosure, where the recipient 105 is not registered, the system cannot map the recipient to an account into which to transfer the funds, but nevertheless communicates to the recipient, such as through a phone number, email address, or other identifier supplied by the sender, that the funds from the sender are available for pick-up.", [0026]) and ("In some embodiments, to perform a transfer, the system and method of the present invention places funds derived either from a system account or a linked account, such as a bank account, shares account, credit card, line of credit, or other funding source, or both, and places those funds in a pooled account while the transaction is being completed. Upon completion, the funds are transferred to the recipient. ... Likewise, in some embodiments the funds can remain in the sender's account and are transferred directly to the recipient upon the conclusion of the transaction. In still other embodiments, involving other than real-time or near-real time transactions, the system can move the sender's funds to a first pooled account for further handling, and then move the funds to another institution or clearing house in batch mode.", [0010]) and ("Referring next to Figure 6, an embodiment is illustrated to permit an understanding of the relationships between the sender's mapped account and a variety of potential recipient accounts, including the intermediate institutions and account types participating in the funds exchange.", [0043]) and ("Figures 2 and 3 illustrate a variety of channels for adding (or loading) and removing (or unloading) funds to and from a user's account, and forms part of an embodiment of a system for managing transactions as shown in Figure 1 , where Figure 3 more particularly shows the relationships with external institutions.", [0014]) and  ("Referring next to Figures 4A-4B and 5A-5B, the system and process by which the present invention responds to a request from a user to send money to a recipient can be better appreciated. If the sender is transferring money (or other value) to a recipient, the recipient can, but need not be, registered with the system. The recipient is identified by a phone number or other unique identifier supplied by the sender, as noted above, and the system of the present invention maps that identifier to a recipient's account if the recipient is registered.", [0035]);
crediting an account of the account identifier with the value; ("As discussed in Appendix A, when the sender 100 sends a payment, the system of the present invention communicates to the recipient and also performs various accounting tasks, including, for example, one or more of verifying the availability of funds, debiting the sender's account or placing on hold an appropriate amount of funds in that account, transferring funds to a pooled account, transferring funds to a suspense account, and crediting the recipient's account, if known.", [0025])" 
debiting a settlement account of the entity of the entity identifier in the amount of the value. ("As discussed in Appendix A, when the sender 100 sends a payment, the system of the present invention communicates to the recipient and also performs various accounting tasks, including, for example, one or more of verifying the availability of funds, debiting the sender's account or placing on hold an appropriate amount of funds in that account, transferring funds to a pooled account, transferring funds to a suspense account, and crediting the recipient's account, if known.", [0025]).
Regarding claim 11:
Tumminaro discloses all limitations of claim 10.
Tumminaro further teaches:
receiving a response via the network from the transfer processing intermediary indicating success or failure in processing the second transfer request. ("In a particular implementation, the client sequence number authentication component keeps track of an encrypted counter which starts out at a random nonzero value which is set during client side installation. Upon each transaction, the client SNA component increments the client counter value by a random nonzero value. The server sequence number authentication component keeps track of the '"last received" counter values for clients based on client identifier. If the incoming client counter value is greater than the last received value, then transaction is accepted. The counter value is stored and the transaction is acted upon. Otherwise, if the counter value is not greater than the last received value, the transaction is invalid and the account may be suspended.", [0671]) and ("If a user has a number of such violations or a number of such violations over a particular period of time, then the account may be automatically suspended for pending investigation.", [0678]) and ("If the transmitted key is in the transactions table, this means the transmission was possibly sent previously or someone is trying to break into the system. The account of the user may be suspended and the matter investigated further.", [692]) and ("Further, processing the value exchange transaction may include generating a transaction identifier number for the value exchange transaction.", [0693]).

Regarding claim 12:
Tumminaro discloses all limitations of claim 11.
Tumminaro further teaches:
rolling back the processing of the first transfer request including rolling back the debiting from the first account and the crediting of the settlement account when the response from the transfer processing intermediary indicates failure in processing the second transfer request; and committing the processing of the first transfer request including committing the debiting from the first account and the crediting of the settlement account when the response from the transfer processing intermediary indicates success in processing the second transfer request. Under examiner's obligation to apply Broadest Reasonable Interpretation (BRI) to claim terms,  "rolling back" includes in its meaning the delay,  suspension, or any other thing, negatively impacting the intended timing of the transfer, that said    .   .   .    ("In a particular implementation, the client sequence number authentication component keeps track of an encrypted counter which starts out at a random nonzero value which is set during client side installation. Upon each transaction, the client SNA component increments the client counter value by a random nonzero value. The server sequence number authentication component keeps track of the '"last received" counter values for clients based on client identifier. If the incoming client counter value is greater than the last received value, then transaction is accepted. The counter value is stored and the transaction is acted upon. Otherwise, if the counter value is not greater than the last received value, the transaction is invalid and the account may be suspended.", [0671]) and ("If a user has a number of such violations or a number of such violations over a particular period of time, then the account may be automatically suspended for pending investigation.", [0678]) and ("If the transmitted key is in the transactions table, this means the transmission was possibly sent previously or someone is trying to break into the system. The account of the user may be suspended and the matter investigated further.", [692]) and ("Further, processing the value exchange transaction may include generating a transaction identifier number for the value exchange transaction.", [0693]).
Regarding claim 13:
Tumminaro discloses all limitations of claim 12.
Tumminaro further teaches:
writing and storing, on a data storage device, a log including data representative the received first transfer request, the crediting of the first account, the debiting of the settlement account, the generating and transmitting of the second transfer request, and the response received from the transfer processing intermediary indicating success or failure in processing of the second transfer request, and the rolling back or committing of the processing of the first transfer request.  ("The system may include a system of record managed by the financial transaction system, recording transaction executed through the consumer interface.", [027]) and ("In yet another alternative embodiment, the SMS message may include the keyword, the amount, the target telephone number and the password.", [0203]) and ("The system may include a system of record managed by the financial transaction system, recording transaction executed through the consumer interface.", [027]) and ("The method may include providing a system of record to record transactions requested through the SMS messaging and mobile client interfaces.", [030]) and ("[160] Platform 302 comprises a server 308 that handles interaction with account holders and maintains transactions records.", [0160]) and ("linking to an accounting service to automatically record transaction details", [0239]) and ("Server platform 403 then documents the transaction by sending the transaction amount and the description of the transaction to an accounting and record keeping service 411 as indicated by reference arrow 412.", [0214]) and ("The mobile payment service records source member debit transaction and records target viral credit transaction.", [0339]) and ("The mobile payment service records member A debit transaction and records member B credit transaction.", [0341]) and ("The mobile payment service records member A debit transaction and records member B credit transaction.", [0342]).
Regarding claim 14:
Tumminaro discloses all limitations of claim 10.
Tumminaro further teaches:
wherein the settlement account is an account within which a cumulative value is maintained to settle value transfers from an entity for which the method is performed to the another entity to which the value is to be transferred.  ("As discussed in Appendix A, when the sender 100 sends a payment, the system of the present invention communicates to the recipient and also performs various accounting tasks, including, for example, one or more of verifying the availability of funds, debiting the sender's account or placing on hold an appropriate amount of funds in that account, transferring funds to a pooled account, transferring funds to a suspense account, and crediting the recipient's account, if known.", [0025]) and ("In some embodiments, to perform a transfer, the system and method of the present invention places funds derived either from a system account or a linked account, such as a bank account, shares account, credit card, line of credit, or other funding source, or both, and places those funds in a pooled account while the transaction is being completed. Upon completion, the funds are transferred to the recipient. ... Likewise, in some embodiments the funds can remain in the sender's account and are transferred directly to the recipient upon the conclusion of the transaction. In still other embodiments, involving other than real-time or near-real time transactions, the system can move the sender's funds to a first pooled account for further handling, and then move the funds to another institution or clearing house in batch mode.", [010]) and ("It will be appreciated that more than one partner bank may be set up such that each account may be linked to a pooled bank account at more than one bank. Since platform 302 knows the available balance for each account (regardless of the number of bank partners) there is no risk of funds not being available when interbank settlements occur.", [0170]).
Regarding claim 15:
Tumminaro discloses all limitations of claim 10.
Tumminaro further teaches:
wherein the value included in the first transfer request includes a currency identifier and a currency amount.  ("This list of possible funding sources is not exhaustive, and need not be limited to cash, currency or credit, but instead can be any value exchange. The user's System Account can be funded from any source of value appropriate for the embodiment. In general, these accounts are considered 'linked' to the user's system account for purposes of 'loading' or 'unloading' funds, and the financial institutions that manage those accounts are typically considered 'integrated' into the system of the present invention through banking relationships, network agreements, or other partnering relationships. As used herein, a registered user's account is "mapped" to a bank account or other account if that account has been identified as associated with the registered user, such as during registration. Likewise, the funds can be loaded in one currency, and removed in another, depending upon the embodiment. As will be better appreciated hereinafter, funds can also be sent in one currency, and then delivered to a recipient in another.", [030]).
Regarding claim 16:
Tumminaro discloses all limitations of claim 10.
Tumminaro further teaches:
wherein the value included in the first transfer request is non-monetary. ("This list of possible funding sources is not exhaustive, and need not be limited to cash, currency or credit, but instead can be any value exchange.", [030]). 
Regarding claim 18:
Tumminaro discloses all limitations of claim 17.
Tumminaro further teaches:
generating and transmitting, via the at least one network interface device to the transfer intermediary, a confirmation that the received transfer request has been processed upon successfully crediting the account of the account identifier with the value and debiting the settlement account; and when the transfer request has not been processed successfully, rolling back any completed crediting and debiting and generating and transmitting, via the at least one network interface device to the transfer intermediary, a failure to process notification. ("10. The money is debited from A's account and credited to B's account. B is notified.", [0316]) and ("The system identifies user A as a member, and may check the PIN number, validate the account, and check the balance for user A's account. In the event that user A's account lacks sufficient funds for the financial transaction, the system may send an electronic notification to user A for insufficient funds. If user A's account has sufficient funds for the transaction, the system also notifies user B of the pending transaction via mobile technology. Due to the immediate electronic notifications Users A and B received, it will seem as though the financial transaction occurs almost instantaneously.", [0332]).
Regarding claim 19:
Tumminaro discloses all limitations of claim 17.
Tumminaro further teaches:
wherein the received transfer request further includes a data item identifying at least one of an originating sender that initiated the transfer request and an account identifier of an account of the originating sender maintained by the entity from which the value to be transferred is to be received. ("As discussed in Appendix A, when the sender 100 sends a payment, the system of the present invention communicates to the recipient and also performs various accounting tasks, including, for example, one or more of verifying the availability of funds, debiting the sender's account or placing on hold an appropriate amount of funds in that account, transferring funds to a pooled account, transferring funds to a suspense account, and crediting the recipient's account, if known.", [0025]) and ("For the present disclosure, where the recipient 105 is not registered, the system cannot map the recipient to an account into which to transfer the funds, but nevertheless communicates to the recipient, such as through a phone number, email address, or other identifier supplied by the sender, that the funds from the sender are available for pick-up.", [0026]) and ("In some embodiments, to perform a transfer, the system and method of the present invention places funds derived either from a system account or a linked account, such as a bank account, shares account, credit card, line of credit, or other funding source, or both, and places those funds in a pooled account while the transaction is being completed. ... Likewise, in some embodiments the funds can remain in the sender's account and are transferred directly to the recipient upon the conclusion of the transaction. In still other embodiments, ... the system can move the sender's funds to a first pooled account for further handling, and then move the funds to another institution or clearing house in batch mode.", [0010]) and ("Referring next to Figure 6, an embodiment is illustrated to permit an understanding of the relationships between the sender's mapped account and a variety of potential recipient accounts, including the intermediate institutions and account types participating in the funds exchange.", [0043]) and ("Figures 2 and 3 illustrate a variety of channels for adding (or loading) and removing (or unloading) funds to and from a user's account, and forms part of an embodiment of a system for managing transactions as shown in Figure 1 , where Figure 3 more particularly shows the relationships with external institutions.", [0014]) and  ("Referring next to Figures 4A-4B and 5A-5B, the system and process by which the present invention responds to a request from a user to send money to a recipient can be better appreciated. If the sender is transferring money (or other value) to a recipient, the recipient can, but need not be, registered with the system. The recipient is identified by a phone number or other unique identifier supplied by the sender, as noted above, and the system of the present invention maps that identifier to a recipient's account if the recipient is registered.", [0035]).
Regarding claim 20:
Tumminaro discloses all limitations of claim 19.
Tumminaro further teaches:
writing and storing, to the at least one memory device, a log including data representative the received transfer request, the crediting of the account of the account identifier with the value, the debiting of the settlement account of the entity of the entity identifier in the amount of the value, the at least one of the originating sender that initiated the transfer request and the account identifier of the account of the originating sender maintained by the entity from which the value to be transferred is to be received, and either the transmitted confirmation or transmitted failure to process notification.   ("The system may include a system of record managed by the financial transaction system, recording transaction executed through the consumer interface.", [027]) and ("In yet another alternative embodiment, the SMS message may include the keyword, the amount, the target telephone number and the password. A shortcoming of this implementation is that the password would be visible to anyone controlling the mobile device. However, the present invention manages this problem by sending a message, or instructing the user through help and FAQ information, to the account holder to delete the sent message from the SMS log folder.", [0203]) and ("The system may include a system of record managed by the financial transaction system, recording transaction executed through the consumer interface.", [027]) and ("The method may include providing a system of record to record transactions requested through the SMS messaging and mobile client interfaces.", [030]) and ("[160] Platform 302 comprises a server 308 that handles interaction with account holders and maintains transactions records.", [0160]) and ("linking to an accounting service to automatically record transaction details", [0239]) and ("Server platform 403 then documents the transaction by sending the transaction amount and the description of the transaction to an accounting and record keeping service 411 as indicated by reference arrow 412.", [0214]) and ("The mobile payment service records source member debit transaction and records target viral credit transaction.", [0339]) and ("The mobile payment service records member A debit transaction and records member B credit transaction.", [0341]) and ("The mobile payment service records member A debit transaction and records member B credit transaction.", [0342]).

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Pande (US20170046688A1, filed April 15, 2015) - The present invention provides a system for implementing electronic transactions between various users in a financial system. The system includes a server for storing financial and personal information of the users, a transaction terminal capable of connecting to the server via a wide area network, and multiple digital wallets capable of communicating with each other and with the transaction terminal. The one or more digital wallets carry electronic transactions with each other and synchronize the carried electronic transaction when the digital wallet gets communicably coupled to the transaction terminal.
Hsieh (US20170011390A1, filed 07/10/2015)  - Embodiments of the invention relate to systems and methods for facilitating digital wallet transfers. In particular, the embodiments of the invention relate to system configured to create an electronic wallet capable of receiving funds from an online transaction. The system may further cause a mobile device to install a banking application for managing the electronic wallet, wherein the banking application enables a user to create a financial account and transfer funds available to the electronic wallet to the financial account. Based on the user interacting with the banking application, the system creates a financial account capable of receiving funds from the electronic wallet. The system identifies that the electronic wallet has received funds, and based on such identification, the system transfers an amount of funds available to the electronic wallet to the financial account.
 Tran (US20130332337A1, filed 05/11/2013) - Methods and systems to enable a borrower to borrow electronic funds from a friend lender include enabling the friend lender to transfer the electronic funds from a digital wallet associated with the friend lender to a digital wallet associated with the borrower.method op
Kurani (US10997592B1, priority claimed to 04/30/2016) - A system generates at least one of a customer token or device token configured to facilitate a mobile wallet transaction, transmits the customer token or device token to a server system for verification of the mobile wallet transaction, receives a screen display to present to the user, the screen display including the account balance information for the account held by the user at the financial institution, receives determination of rewards information regarding rewards available to the user if the user uses the account to perform the transaction, wherein the screen display comprises the rewards information, and provides an indication from the user that the user wishes to perform the mobile wallet transaction to transfer funds to a recipient, wherein the funds are transmitted to the recipient responsive to the provision of the indication from the user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698